Citation Nr: 0916913	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-25 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from March 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The Veteran appeared at a Videoconference Hearing before the 
undersigned in March 2009.  A transcript is associated with 
the claims folder.  


FINDINGS OF FACT

1.  The Veteran served as an artilleryman in the U.S. Marine 
Corps during peacetime; he is not a combat Veteran and there 
is no post-service medical or psychiatric evidence of a 
diagnosis of PTSD or any other acquired psychiatric disorder.  

2.  The Veteran has a diagnosis of bilateral hearing loss, 
but such was first shown more than 46 years after service and 
the preponderance of the evidence is against a nexus between 
a current diagnosis of hearing loss and any incident of 
service, to include exposure to excessive noise.  


CONCLUSIONS OF LAW

1.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In pre-adjudicative VA letters of March and December 2005, 
the Veteran was notified of the information and evidence 
needed to substantiate and complete his claims.  He was also 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  These letters also notified him of how VA 
establishes disability ratings and effective dates of award 
should the claims be granted.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess, supra.
  
The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  The Veteran has not alleged prejudice in 
the processing of his claims, and the record does not contain 
any notification deficiency which could be perceived as 
prejudicial to the Veteran.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  There is no indication of any outstanding treatment 
records or other relevant evidence.  There is no medical or 
psychiatric evidence of record that shows a diagnosis of 
PTSD.  As explained below, a November 2006 examination 
essentially ruled out a current diagnosis of any psychiatric 
disorder, to include PTSD.  With respect to his hearing loss, 
the Veteran was afforded a comprehensive audiological 
examination which addresses the contended relationship 
between military noise exposure and service.  As there is no 
current diagnosis of a psychiatric disorder and the 
audiological opinion of record is thorough and adequate in 
addressing the contended causal relationship between hearing 
loss and in-service noise exposure, there is no duty to 
provide any additional VA examinations or opinions.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.


Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits. A veteran will 
receive the benefit of the doubt when an approximate balance 
of positive and negative evidence exists.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

Analysis-PTSD

The Veteran contends that he developed PTSD as a result of 
exposure to stressful situations during his active military 
service.  Specifically, he states that he has nightmares 
related to his in-service duty as an artilleryman, and that 
he slept near artillery pieces when they fired.  He alleges 
that the noises associated with the guns being fired were 
stressful and made him fearful, and that they were 
responsible for the later post-service development of PTSD.   

The Veteran's service personnel records do indicate service 
as an artilleryman assigned to Camp Pendleton, California.  
The Veteran did not leave the United States during his period 
of active duty, and he has never contended that he 
participated in combat.  If there is no combat experience as 
in this case, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-
89 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 
Doran, 6 Vet. App. at 288-89 (1994).  Further, an opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The service treatment records do not indicate any abnormality 
with regard to mental status.  The separation examination 
report determined that the Veteran was free from psychiatric 
defect, and he was honorably discharged from service at the 
expiration of his active duty commitment in March 1959.  

Regarding a current disability, the Board notes that the 
record does not contain a diagnosis of a psychiatric illness.  
The first indication of any psychiatric symptoms in the 
record is the filing of the current claim, where PTSD is 
alleged by the Veteran.  The Veteran was evaluated by a VA 
internist in November 2006, who determined that while the 
initial screen for depression was positive, the Veteran did 
not have depression or any other psychiatric disability.  
There is no other competent evidence suggesting a current 
psychiatric disorder, to include PTSD.   

Under any theory of entitlement to service connection, it is 
first and foremost a requirement that a current disability be 
present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board notes that the Veteran's representative has argued 
that the Veteran's service record should be sufficient to 
warrant a comprehensive VA psychiatric examination.  However, 
the Veteran did not have active duty in a combat zone, the 
service treatment records are negative for any psychiatric 
symptoms, and there is no post-service medical or psychiatric 
evidence or even contemporaneously recorded lay evidence 
suggesting a psychiatric disorder until more than 46 years 
since service.  Moreover, the Veteran was evaluated by a VA 
physician in November 2006 and it was noted at that time that 
he did not meet the diagnostic criteria for PTSD or any other 
psychiatric disorder.  Additionally, the Veteran's sole 
treatment has been with VA, and in his many documented 
consultations with VA practitioners, he has never mentioned 
mental illness or symptoms.  Under these circumstances, there 
is no duty to provide a psychiatric examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran, as a layperson, is competent to report on that 
which comes to him through his senses.  The Board does not 
question his psychiatric symptoms and lay evidence of 
continuity of symptomatology is evidence in support of his 
claim.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, he is not competent to provide a diagnosis of PTSD 
or any other psychiatric disorder.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu, supra.  
In view of the absence of medical evidence of psychiatric 
symptoms until more than 46 years after service, the fact 
that there has been no diagnosis of a psychiatric disorder 
despite being seen by various clinicians on numerous 
occasions, and with one physician specifically ruling out 
such a diagnosis in November 2006, the Board must conclude 
that the preponderance of the evidence is against the claim 
for service connection n for a psychiatric disorder.  

Analysis-Hearing Loss

The Veteran contends that exposure to loud artillery gunfire 
in service caused him to develop bilateral hearing loss.  The 
service personnel records do confirm duty as an artilleryman 
in the U.S. Marines, albeit during peacetime service.  The 
Board concedes that this type of service would result in 
exposure to excessive noise.  

A review of the service treatment records does not indicate 
any hearing loss.  There is no post-service medical evidence 
of hearing impairment until decades after the Veteran's 
separation from service.  Nevertheless, the RO, in 
recognizing the Veteran's exposure to excessive noise, 
scheduled him for a comprehensive audiological examination in 
September 2005.  See McLendon, supra.  The service treatment 
records were reviewed, and after an objective audiological 
examination utilizing approved VA methodology, the Veteran 
was found to exhibit mild to moderate sloping bilateral 
sensorineural hearing loss, satisfying the requirements for a 
current disability under VA guidelines.  See 38 C.F.R. 
§ 3.385.  Regarding the alleged nexus, the examiner concluded 
it is less likely than not that the Veteran's hearing loss is 
a result of military noise exposure.  In providing a 
rationale for the opinion, the examiner noted that there was 
no history of in-service hearing or ear complaints, it is 
less than likely that someone performing the Veteran's 
military duties over a three year period of time would have 
significant hearing loss, previously noise-exposed ears are 
not more sensitive to future noise exposure, and that hearing 
loss due to noise exposure does not progress once the 
exposure to noise is discontinued.  

There are clinical records dated subsequent to the VA 
examination which show consultation for hearing loss, and a 
current disability is clearly present (the records do not 
address nexus).  The earliest diagnosis of hearing loss, 
however, is in 2005, more than 45 years after the Veteran's 
separation from service.  

In summation, there is no medical evidence of a hearing loss 
disability of either ear as defined by 38 C.F.R. § 3.385 
until decades post-service and the only competent opinion 
that addresses the question of a nexus between a current 
diagnosis of hearing loss and service weighs against the 
claim.  That opinion was based upon a review of the record 
and a thorough audiological examination and is supported by a 
rationale with citation to the clinical record.  The Veteran 
is competent to report on that which comes to him through his 
senses, to include being aware of loss of hearing.  See 
Layno, supra.  As a layman, however, he is not competent to 
provide an opinion on the diagnosis of a hearing loss 
disability, as defined by the applicable VA regulation, 
38 C.F.R. § 3.385.  Such a diagnosis must be based upon a 
certified audiological examination.  Id.  Nor is the Veteran 
competent to offer an opinion on the etiology of his hearing 
loss, to include whether it is linked to remote exposure to 
excessive noise.  See Jandreau, supra.  






Benefit of the Doubt

In reaching the above determinations, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


